           Case 7:20-mj-02252-JCM Document 38 Filed 03/23/21 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                            Plaintiff,           EXTRADITION HEARING
                                                                 EXHIBIT LIST
                   -against-
                                                                 20 Mag. 2252
HYUK KEE YOO,

                                             Defendant.
-------------------------------------------------------------X

       The exhibits listed below were offered during an extradition hearing in the above-captioned
case held before the Honorable Judith C. McCarthy on March 3, 2021.

 Gov’t      Def.                                  Description                        Admitted Reserved
  No.       No.                                                                               Decision
   A                 Declaration from the Department of State, the applicable           x
                     extradition treaty, and the various submissions Korea made
                     in support and clarification of its extradition request. (ECF
                     Nos. 2-1 through 2-8)
   B                 Supplemental submission from Korea dated November 23,              x
                     2020 and authenticated by the State Department on
                     December 17, 2020. (ECF No. 27-1)
   C                 Supplemental submission from Korea dated August 11,                x
                     2020, and authenticated by the State Department on January
                     29, 2021 (ECF No. 27-2)
   D                 Supplemental submission from Korea dated January 6, 2021,          x
                     and authenticated by the State Department the same day.
                     (ECF No. 31-1)
             1       Affidavit of Professor Sang Hoon Han dated September 23,                    x
                     2020. (ECF No. 18-1, Appendix A)
             2       Affidavit of Jong-Min Jeon dated December 16, 2020. (ECF                    x
                     No. 30-1, Exhibit 1)
             3       2012 Moreal Design Inc. Income Statement and 2013                           x
                     Moreal Design Inc. Income Statement. (ECF No. 30-2,
                     Exhibit 2)
             4       Naeclear Asset Transfer Agreement dated March 8, 2012.                      x
                     (ECF No. 30-3, Exhibit 3)
             5       Excerpted Transcript of Lee Seong-Hwan dated May 3,                x
                     2014. (ECF No. 30-4, Exhibit 4)
             6       Affidavit of Professor Sang Hoon Han dated January 22,                      x
                     2021. (ECF No. 34-1, Exhibit 1)
             7       Affidavit of Fran S. Yoon dated January 23, 2021. (ECF No.                  x
                     34-2, Exhibit 2)


                                                         1
Case 7:20-mj-02252-JCM Document 38 Filed 03/23/21 Page 2 of 5

 8    Korean Interviews Binder, Tab A, Excerpted Transcript of       x
      Kim Gyu-seok (English) and Full Transcript of Kim Gyu-
      seok (Korean), dated 4/30/14
 9    Korean Interviews Binder, Tab B, Transcript of Go Chang-       x
      hwan (English and Korean) dated 5/6/14
 10   Korean Interviews Binder, Tab C, Excerpted Transcript of Jo    x
      Seon-ae (English) and Full Transcript of Jo Seon-ae
      (Korean), dated 5/1/14
 11   Korean Interviews Binder, Tab D, Transcript of Kim Chun-       x
      gyun (English and Korean), dated 4/26/14
 12   Korean Interviews Binder, Tab E, Excerpted Transcript of       x
      Park Seung-il (English) and Full Transcript of Park Seung-il
      (Korean), dated 5/8/14
 13   Korean Interviews Binder, Tab F, Excerpted Transcript of       x
      Ha Myung-hwa (English) and Full Transcript of Ha Myung-
      hwa (Korean), dated 5/14/14
 14   Korean Interviews Binder, Tab G, Excerpted Transcript of       x
      Park Hwa-sun (English) and Full Transcript of Park Hwa-
      sun (Korean), dated 5/12/14
 15   Korean Interviews Binder, Tab H, Excerpted Transcript of       x
      Byun Ki-choon (English) and Full Transcript of Byun Ki-
      choon (Korean), dated 5/6/14
 16   Semo Documents Binder, Tab 1, Affidavit of Kim Gyu-seok            x
      (English and Korean), dated 9/18/20
 17   Semo Documents Binder, Tab 2, Affidavit of Jo Seon-ae              x
      (English and Korean), dated 9/18/20
 18   Semo Documents Binder, Tab 3, Affidavit of Hwang Ho-eun            x
      (English and Korean), dated 9/18/20
 19   Semo Documents Binder, Tab 4, Affidavit of Geun-ha Ryu             x
      (English and Korean), dated 9/28/20
 20   Semo Documents Binder, Tab 5, Key Solutions report:                x
      “Business Strategies - Semo Management Consulting
      Report.”
 21   Semo Documents Binder, Tab 6, Key Solutions report: “US-           x
      FDA Semo Facility Inspection -- Guidelines on FSMA
      Inspection of Semo Inc. Facilities.”
 22   Semo Documents Binder, Tab 7, Key Solutions report:                x
      “HACCP: HAZARD ANALYSIS AND CRITICAL
      CONTROL POINT.”
 23   Semo Documents Binder, Tab 8, “Consulting Schedule                 x
      Management Table for SEMO CO., LTD.”
 24   Semo Documents Binder, Tab 9, “Meeting minutes - Facility          x
      Inspection of SEMO CO., LTD. by the FDA (US Food and
      Drug Administration)” dated 1/10/12
 25   Semo Documents Binder, Tab 10, “Meeting minutes -                  x
      Facility Inspection of SEMO CO., LTD. by the FDA (US
      Food and Drug Administration)” dated 1/19/12


                                    2
Case 7:20-mj-02252-JCM Document 38 Filed 03/23/21 Page 3 of 5

 26   Semo Documents Binder, Tab 11, “Meeting minutes -           x
      Facility Inspection of SEMO CO., LTD. by the FDA (US
      Food and Drug Administration)” dated 2/22/12
 27   Semo Documents Binder, Tab 12, “Meeting minutes -           x
      Facility Inspection of SEMO CO., LTD. by the FDA (US
      Food and Drug Administration)” dated 3/8/12
 28   Semo Documents Binder, Tab 13, “Meeting minutes -           x
      Facility Inspection of SEMO CO., LTD. by the FDA (US
      Food and Drug Administration)” dated 3/15/12
 29   Semo Documents Binder, Tab 14, “Meeting minutes -           x
      Facility Inspection of SEMO CO., LTD. by the FDA (US
      Food and Drug Administration)” dated 3/30/12
 30   Semo Documents Binder, Tab 15, “Meeting minutes -           x
      Facility Inspection of SEMO CO., LTD. by the FDA (US
      Food and Drug Administration)” dated 4/2/12
 31   Semo Documents Binder, Tab 16, “Minutes of the SEMO         x
      CO., LTD. inspection by the FDA” dated 4/9/12-4/10/12
 32   Semo Documents Binder, Tab 17, “Meeting minutes -           x
      Facility Inspection of SEMO CO., LTD. by the FDA (US
      Food and Drug Administration)” dated 4/13/12
 33   Semo Documents Binder, Tab 18, “Meeting minutes -           x
      Facility Inspection by FDA (US Food and Drug
      Administration) on SEMO CO., LTD.” Dated 10/26/12
 34   Semo Documents Binder, Tab 19, “January Regular Meeting     x
      - SEMO CO., LTD.” dated 1/7/13
 35   Semo Documents Binder, Tab 20, “February Regular            x
      Meeting - SEMO CO., LTD.” Dated 2/2013
 36   Semo Documents Binder, Tab 21, “March Regular Meeting -     x
      SEMO CO. LTD.” Dated 3/11/13
 37   Semo Documents Binder, Tab 22, “Consulting Report for       x
      SEMO CO., LTD.” Dated 4/9/13
 38   Semo Documents Binder, Tab 23, “Consulting Report for       x
      SEMO CO., LTD.” Dated 5/15/13
 39   Semo Documents Binder, Tab 24, “Consulting Report for       x
      SEMO CO., LTD.” Dated 6/27/13
 40   Semo Documents Binder, Tab 25, “July Regular Meeting -      x
      SEMO CO., LTD.” Dated 7/10/13
 41   Semo Documents Binder, Tab 26, “August Regular Meeting      x
      - SEMO CO., LTD.” Dated 8/13/13
 42   Moreal Documents Binder, Tab 1, Affidavit of Dr. Ha         x
      Myung-hwa (English and Korean), dated 9/18/20
 43   Moreal Documents Binder, Tab 2, Affidavit of Park Hwa-      x
      sun (English and Korean), dated 9/18/20
 44   Moreal Documents Binder, Tab 3, Affidavit of Han Yeun Ju,   x
      dated 9/23/20
 45   Moreal Documents Binder, Tab 4, Key Solutions report:       x
      “Business Strategies: Moreal Design Co., Ltd. Consulting
      Report."

                                  3
Case 7:20-mj-02252-JCM Document 38 Filed 03/23/21 Page 4 of 5

 46   Moreal Documents Binder, Tab 5, Key Solutions report:      x
      “2010 ABROAD INTERNSHIP PROGRAM - Moreal
      Design Co., Ltd. Consulting Report.” dated 2010
 47   Moreal Documents Binder, Tab 6, Key Solutions report:      x
      “2011 ABROAD INTERNSHIP PROGRAM - Moreal
      Design Co., Ltd. Consulting Report.” Dated 2011
 48   Moreal Documents Binder, Tab 7, Key Solutions report:      x
      “2012 ABROAD INTERNSHIP PROGRAM - Moreal
      Design Co., Ltd. Consulting Report.” Dated 2012
 49   Moreal Documents Binder, Tab 8, Key Solutions report:      x
      “2013 ABROAD INTERNSHIP PROGRAM - Moreal
      Design Co., Ltd. Consulting Report.” Dated 2013
 50   Other Companies’ Documents Binder - Ahae Co.               x
      Documents, Tab 1, Ahae Co. corporate registration and
      trademark registration documents
 51   Other Companies’ Documents Binder - Ahae Co.               x
      Documents, Tab 2, “Special Use Rights Establishment
      Contract (1)” between Keith Yoo and Ahae Co., dated
      5/1/01
 52   Other Companies’ Documents Binder - Ahae Co.               x
      Documents, Tab 3, “Special Use Rights Establishment
      Contract (2)” between Keith Yoo and Ahae Co., dated
      3/8/09
 53   Other Companies’ Documents Binder - Ahae Co.               x
      Documents, Tab 4, “Special Use Rights Establishment
      Contract (3)” between Keith Yoo and Ahae Co
 54   Other Companies’ Documents Binder - Ahae Co.               x
      Documents, Tab 5, Product Photo
 55   Other Companies’ Documents Binder - Onnara Documents,      x
      Tab 6, Onnara corporate name and trademark registration
      documents
 56   Other Companies’ Documents Binder - Onnara Documents,      x
      Tab 7, Onnara trademark registration documents
 57   Other Companies’ Documents Binder - Onnara Documents,      x
      Tab 8, “EXCLUSIVE LICENSE SETTING CONTRACT
      (6)” between Keith Yoo and Onnara, dated 12/1/01
 58   Other Companies’ Documents Binder - Onnara Documents,      x
      Tab 9, Product and logo photos
 59   Other Companies’ Documents Binder - Chonhaiji              x
      Documents, Tab 10, Affidavit of Sung Min Park and
      attached memorandum, dated 9/22/20
 60   Other Companies’ Documents Binder - Chonhaiji              x
      Documents, Tab 11, “Registered Trademark User
      Agreement (4)” between Keith Yoo and Yoo Dae gyun, on
      the one hand, and Chonhaiji, on the other, dated 1/10/09
 61   Other Companies’ Documents Binder - Chonhaiji              x
      Documents, Tab 12, Chonhaiji corporate registration
      documents

                                  4
Case 7:20-mj-02252-JCM Document 38 Filed 03/23/21 Page 5 of 5

 62   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 13, Logo photos
 63   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 14, Letter from The Landing School to
      Keith Yoo, dated 11/5/12
 64   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 15, Letter from President of The Landing
      School to Keith Yoo, dated 1/4/13
 65   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 16, Chonhaiji report on 2010 boat markets,
      dated 11/20/11
 66   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 17, “Yacht Design Program Final Project –
      The Landing School”
 67   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 18, Chonhaiji report: “Ahae Business Plan”
 68   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 19, Chonhaiji report: “Domestic Exhibition
      Hall Report”
 69   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 20, “Appraisal of Photographs by Ahae,”
      by Lorraine Anne Davis, effective May 23, 2014, with
      Addenda A – E, dated 5/23/14
 70   Other Companies’ Documents Binder - Chonhaiji               x
      Documents, Tab 21, Selected writings from bound volume
      Ten Exhibitions
 71   Ahae, Ten Exhibitions Around the World (Prosper Assouline   x
      et al. eds., 2016)




                                  5
